Exhibit 10.9

August 2, 2006

Michael Chambrello
Chief Operating Officer
Scientific Games Corporation
750 Lexington Avenue
New York, New York

Dear Mike:

As you know, management has been working to both standardize the executive
contracting processes and to simplify the payroll administration of certain
contractual benefits, with the support of the Board.   Consistent with that
effort, we have been working to eliminate such benefits as car allowances and
housing and transportation payments to executives.  To further that objective,
effective January 1, 2006, your base salary will be increased to $855,000 in
consideration of your agreement to forgo the housing and transportation benefits
of your contract retroactive to that date and throughout the remainder of your
contract.

Please indicate your agreement to the foregoing by countersigning and returning
an original signed copy of this letter to me.

 

 

 

Very truly yours,

 

 

 

 

 

Scientific Games Corporation

 

 

 

 

 

By:

 

 

 

 

Name:

Ira H. Raphaelson

 

 

Title:

Vice President, General Counsel & Secretary

 

 

 

 

Accepted and Agreed to:

 

 

 

 

 

By:

 

 

 

Michael Chambrello

 

 


--------------------------------------------------------------------------------